DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-30, as filed on 08/03/2021, are currently pending and have been fully considered below.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/15/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claims 1-30 are drawn to a method, system and machine and thus, claim(s) fall(s) in three of the fourth statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claims 1, 11, and 21 substantially recites concepts of create and compare maps with items, which falls into the grouping of Certain Methods Of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). For example, the limitations above use the maps to validate stack items, which encompasses concepts that fall in Certain Methods Of Organizing Human Activity such as inventory placement and picking process, which is considered commercial integration. 
Accordingly, claims 1-30 recite an abstract idea for the same reason above. 
	Step 2A Prong Two: No
Besides the abstract idea, claims 1, 11, and 21 recite additional elements: 
Claim 1, 11, and 21: “handling unit;
Claim 11: “a computer readable storage medium”, a terminal apparatus;
Claim 21: “processor and memory”;
Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the maps generations is recited in a high level of generality, and the validation is also recited in a high level of generality. Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claims 1, 11, and 21 are directed to the judicial exception.
	Accordingly, under Step 2A (prong 2), claim(s) 1-30 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.
	Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry. Figure 1 server 10;
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-10, 12-20, 22-30 do not add “significantly more” to the eligibility of claims 1, 11, and 21 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-6, 8-16, 18-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lesieur et al. (US 20190043004 A1, hereinafter Lesieur) in view of Aviles (US 20160300179 A1).
	Regarding claim(s) 1, 11, and 21 Lesieur discloses a method of managing automated guidance and validation of stacking items comprising: 
	generating a predicted map of an item set stacked onto a unit; (¶35) generates a virtual package; (¶37) projects a virtual package to the associated see figure 1;
(claim 8) the augmented view data defines dimensions of a virtual package in the storage location;
	generating an observed map of the item set stacked onto the unit; and (¶37) updates projection during associated movement, associated places the packaged in the virtual package; (¶30) the argument reality device has depth sensor that verify the dimensions of the package and validate proper placement of the item within the trailer; (¶21)
	comparing the predicted map with the observed map to verify the position and orientation of the item set stacked onto the unit. (¶21, 37) when the package is within (position and orientation are verified since it is inside of the projected shape) the virtual package, the argument reality sends a confirmation to the server, and (¶30); (¶21);
	Lesieur discloses a load truck as the location where the packaged is placed; however, does not discloses the unit as a handling unit;
	Aviles discloses ¶54 and figure 6 the pallet, cart, etc
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Lesieur to include the above limitations as taught by Aviles, in order to ensure that the item is placed in the correct position and with the correct orientation within the bin, cart, or pallet, (see: Abstract, Aviles).
	Regarding claim(s) 2, 12, and 22, Lesieur discloses:
	further comprising verifying the dimensions of the item set.   (¶30) the argument reality device has depth sensor that verify the dimensions of the package and validate proper placement of the item within the trailer; (¶37) object is on top of a load truck, handling unit;
	Regarding claim(s) 3, 13, and 23, Lesieur discloses:	
	wherein verifying the dimensions of the item set includes comparing the predicted map with the observed map to verify the dimensions of the item set.  (¶21, 37) when the package is within (position and orientation are verified since it is inside of the projected shape) the virtual package, the argument reality sends a confirmation to the server, and (claim 8) the augmented view data defines dimensions of a virtual package in the storage location, (¶30) the argument reality device has depth sensor that verify the dimensions of the package;
	Regarding claim(s) 4, 14, and 24, Lesieur discloses:	
	wherein the observed map of the item set stacked onto the unit is a representation of an object.  (¶37) the packaged is stacked inside the truck, see figure 1;
	Aviles discloses the handling unit ¶54 and figure 6;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1, 10, and 21 above.
	
	Regarding claim(s) 5, 15, and 25, Lesieur discloses:	
	wherein the object representation includes a set of vertices and edges.  Figure 1 shows vertices and edges;
	Regarding claim(s) 6, 16, 26, Lesieur discloses:	
	further comprising providing an indication area where to stack the item set onto the unit; (¶35) generates a virtual package; (¶37) projects a virtual package to the associated see figure 1; Figure 1 show the exact location where package should be placed [indication];
	wherein the verification of the position and orientation of the item set is with reference to the indication area. (¶21, 37) when the package is within (position and orientation are verified since it is inside of the projected shape) the virtual package, the argument reality sends a confirmation to the server, and (¶30); (¶21);
(claim 8) the augmented view data defines dimensions of a virtual package in the storage location;
	Aviles discloses the handling unit ¶54 and figure 6;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1, 11, and 21 above. 
	Regarding claim(s) 8 ,18 ,28, Lesieur discloses:	
	further comprising providing notification upon a verification of the position and orientation of the item set stacked onto the unit.  (¶37) project a confirmation that the package is correctly placed 228;
	Aviles discloses the handling unit ¶54 and figure 6 and a negative notification ¶55 and figures 4-5;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1, 11, and 21 above.
	Regarding claim(s) 9, 19, 29, Lesieur discloses associated picks up a package for placement within the storage area from the conveyor belt, ¶¶37-38; however, does not disclose further comprising utilizing a detection unit to observe a picker picking the item set from a bin for stacking onto the handling unit; and verifying that the picker is picking the item set from a correct bin.  Aviles discloses (¶49) When the person picks an item from the picking location, the system analyzes an image of the picked item obtained via a camera on the visor to ensure that the person has correctly picked the desired item in step 216.
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1, 11, and 21 above.
	Regarding claim(s) 10, 20, 30, Lesieur discloses associated picks up a package for placement within the storage area from the conveyor belt, ¶¶37-38; however, does not disclose comprising utilizing a detection unit to take images of a bin including the item set before and after the item set has been stacked onto the handling unit; and verifying that the item set was picked from the bin by comparing the before and after images. Aviles discloses (¶49) When the person picks an item from the picking location, the system analyzes an image of the picked item obtained via a camera on the visor to ensure that the person has correctly picked the desired item in step 216.
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1, 11, and 21 above.
	Claim(s) 7, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lesieur and Aviles combination as applied to claims 1, 10, and 21, and further in view of MATSUMOTO (US 20220292703 A1).
	Regarding claim(s) 7, 17, and 27, Lesieur discloses the verification step see ¶21, 37, however does not discloses wherein allows for a predetermined threshold amount of variation.  ¶21, 37) when the package is within (position and orientation are verified since it is inside of the projected shape) the virtual package, the argument reality sends a confirmation to the server, and (¶30); (¶21);
	MATSUMOTO discloses ¶51 - compares the area S of each of the divisions 53a to 53c with a predetermined threshold X and determines the divisions 53a and 53c with areas S smaller than the threshold X as measurement errors;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Aviles, in order to avoid unnecessary false errors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
	
	
	/FLORIAN M ZEENDER/            Supervisory Patent Examiner, Art Unit 3627